Filed 4/23/15 P. v. Woods CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                                                       COPY

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----




THE PEOPLE,                                                                                  C077465

                   Plaintiff and Respondent,                                     (Super. Ct. No. CRF13636)

         v.

ALFRED JEROME WOODS,

                   Defendant and Appellant.




         Defendant Alfred Jerome Woods pleaded no contest to second degree robbery.
(Pen. Code, §§ 211, 212.5, subd. (c); further statutory references are to the Penal Code
unless otherwise indicated.) In exchange, an allegation that he personally used a firearm
(§ 12022.5, subd. (a)) was dismissed.
         Defendant was sentenced to prison for the upper term of five years, awarded 130
days’ custody credit and 19 days’ conduct credit (§ 2933.1) and ordered to pay a $280
restitution fine (§ 1202.4) plus correction fee, a $280 restitution fine suspended unless


                                                             1
parole is revoked (§ 1202.45), a $40 court operations fee (§ 1465.8, subd. (a)(1)), and a
$30 court facilities assessment (Gov. Code, § 70373).

                                           FACTS

       Because the matter was resolved by plea, our statement of facts is taken from the
probation officer’s report and the prosecutor’s statement of factual basis for the plea.
       On October 29, 2013, Ian Wallace met with defendant and Antwan Gilliam for the
purpose of selling defendant two pounds of marijuana for $2,400. Gilliam was a
codefendant at trial. He is not a party to this appeal.
       Wallace and his small dog entered Gilliam’s car to complete the transaction. But
instead of tendering payment defendant pointed a semiautomatic handgun at Wallace and
said they were stealing the marijuana. Defendant used the gun to strike Wallace’s face
while Gilliam used his fist for the same purpose. Defendant gathered Wallace’s
marijuana, keys, and cellular telephone. Defendant and Gilliam pulled Wallace from the
car, forced him to the ground, and fled with the dog still in the car.
       The next day, Wallace reported the robbery to the Yuba County Sheriff’s Office.
Deputies located Gilliam at his residence where they recovered the dog and several items
stolen from Wallace.
       Several months later, on May 2, 2014, defendant was taken into custody on an
outstanding warrant.

                                        DISCUSSION

       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination


                                              2
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.

                                       DISPOSITION
       The judgment is affirmed.



                                                        HULL                  , J.



We concur:



      BLEASE                , Acting P. J.



      RENNER                , J.




                                             3